Citation Nr: 9921508	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine Scouts 
from June 1946 to April 1949.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a May 1997 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that order, the Court 
vacated that portion of the Board's April 1996 decision which 
failed to decide the issue of entitlement to dependency and 
indemnity compensation (that is, service connection for the cause 
of the veteran's death).  

In April 1998, the veteran's case was REMANDED to the RO for 
additional development.  Since the time of that remand, there has 
been no indication that the appellant's attorney wishes to 
represent her before the Board.  Accordingly, the Board will 
proceed on the basis that the appellant is currently 
unrepresented in heris appeal. 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1994.

2.  According to the certificate of death, the immediate cause of 
the veteran's death was respiratory failure secondary to chronic 
obstructive pulmonary disease, predominantly emphysema.  A 
significant condition contributing to death was bibasal 
pneumonia. 

3.  At the time of death, service connection had not been 
established for any disability.

4.  The veteran did not die as a result of a service-connected 
disability.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that "weather conditions" endured by 
the veteran on Guam either caused or "worsened" the pulmonary 
disability which ultimately led to his death.  

In that regard, the threshold question which must be resolved is 
whether the appellant's claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim which appears to be meritorious.  See Murphy, 1 
Vet. App. 81.  A mere allegation that the veteran's death is in 
some way the result of service or of a service-connected 
disability is not sufficient; the appellant must submit evidence 
in support of her claim which would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for the 
appellant's claim to be well grounded, there must be competent 
evidence that the disability which ultimately led to the 
veteran's death was incurred in, aggravated by, or is in some way 
the result of the veteran's active service.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Moreover, service connection may be granted for disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. Part 4, § 3.310(a) (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. §§ 1310 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, § 3.312 (1998).  
There are primary causes of death which, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it will not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, of itself, 
of a progressive or debilitating nature.  38 C.F.R. Part 4, 
§ 3.312(c)(4) (1998).  

The veteran in this case had recognized service with the New 
Philippine Scouts from June 1946 to April 1949.  He died on April 
[redacted], 1994.  The immediate cause of the veteran's death was 
respiratory failure secondary to chronic obstructive pulmonary 
disease, predominantly emphysema.  A significant condition 
contributing to death was bibasal pneumonia.  At the time of his 
death, service connection was not in effect for any disability.

As noted above, the appellant has argued that, while stationed on 
the island of Guam, the veteran endured certain "weather 
conditions" which either caused or worsened the pulmonary 
disability which ultimately led to his death.  However, available 
service medical records (the majority of the veteran's service 
medical records having been destroyed in a fire at the National 
Personnel Records Center) are entirely negative for history, 
complaints, or abnormal findings indicative of the presence of a 
respiratory disorder of any kind.  An undated service separation 
examination, while admittedly damaged by fire, shows no evidence 
whatsoever of a respiratory disorder, including chronic 
obstructive pulmonary disease or emphysema.  The earliest 
clinical indication of the presence of chronic pulmonary disease 
is revealed by a chronology of private medical care, showing 
treatment for chronic obstructive pulmonary disease/emphysema in 
1987, almost 40 years following the veteran's discharge from 
service. 

As noted above, in order to establish service connection for the 
cause of the veteran's death, it must be demonstrated that a 
service-connected disability caused or contributed substantially 
or materially to cause the veteran's death.  In the present case, 
no competent evidence has been submitted demonstrating that the 
veteran's fatal respiratory/pulmonary disease was in any way the 
result of some incident or incidents of his period of active 
military service.  The veteran's spouse, as a layperson, is not 
competent to provide evidence of medical causation, inasmuch as 
she is not trained in the field of medicine.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Under such circumstances, and following a full 
review of the pertinent evidence of record, the Board is of the 
opinion that the appellant's claim is not well grounded, and must 
therefore be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

